Exhibit 10.3
 
NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S
LICENSE NUMBER.


Tarrant County
 
County Recording Fee: $_____



DEED OF TRUST


THE STATE OF TEXAS
'
   
' 
Know All Men By These Presents
COUNTY OF TARRANT
'
 

 
Date:
 
February 28, 2007
     
Grantor(Debtor):
 
BCI Communications, Inc.
   
20 Bushes Lane
   
Elmwood Park, New Jersey 07407
     
Trustee:
 
Michael H. Myers
Beneficiary
   
(Secured Party):
 
J&J Leasing Partnership
   
(To Be Added)
   
Arlington, Texas (TBD)



Use of Loan Proceeds: To provide security for the herein described Note.


Note(s):


Promissory Note:
         
Date:
 
February 28, 2007
     
Amount:
 
$1,750,000.00, which bears a fixed rate of interest as therein set forth.
     
Maker:
 
Grantor.
     
Payee:
 
Beneficiary.
     
Maturity Date:
  February 28, 2010      
Property:
 
Being all of Block 10-R, ARLINGTON HEIGHTS ADDITION, an addition to the City of
Arlington, Tarrant County, Texas, according to the Plat recorded in Volume
388-48, Page 66, Plat Records of Tarrant County, Texas, in the E. Daggett
Survey, A-430, together with all its present or future improvements,
appurtenances, fixtures intended to be installed thereon or in or upon the
improvements or used in the development of the above referenced real property.
     
Priority of Lien:
 
First
     
Prior Lien(s):
 
None

 
Deed of Trust
Page B 1

 

--------------------------------------------------------------------------------


 
That Grantor, for value received and in consideration of the uses, purposes and
trusts hereinafter set forth, has GRANTED, BARGAINED, SOLD and CONVEYED and by
these presents does GRANT, SELL and CONVEY the Property unto Trustee, TO HAVE
AND TO HOLD unto the Trustee and to his/her successors and assigns forever,
hereby covenanting and agreeing forever to WARRANT AND DEFEND the Property unto
said Trustee and to the substitute trustee and to the assigns of any trustee
hereunder against all persons whomsoever lawfully claiming or to claim the same
or any part thereof.


This conveyance is intended as a trust however for the better securing of
Beneficiary, and assigns in the payment of the Note. The word “note” anywhere
used in this Deed of Trust shall mean “Notes,” if more than one Note. The word
“Grantor” hereinafter shall include the above named Grantor and any other
obligor or obligors of the Note, whether primary, secondary or contingent. It is
accordingly agreed that this Deed of Trust may be enforced and the powers herein
given exercised in the event of default in the payment of the above described
Note. The word “indebtedness” hereinafter used in this Deed of Trust means the
above described Note.


For the better securing of said indebtedness with all interest to become due
thereon, Grantor hereby covenants and agrees as follows:



 
(1)
Grantor will pay said indebtedness and the interest thereon as the same become
due and payable.




 
(2)
Grantor will pay before the same become delinquent, all taxes, assessments and
special assessments (including paving) of every kind that may be assessed or
levied against said Property or any part thereof.




 
(3)
If said indebtedness or lien(s) securing same or this Deed of Trust shall ever
be taxed (excluding income or death taxes) Grantor will pay such taxes in
addition to the interest provided for herein and in said Note and/or other
evidence of said indebtedness, provided the total of such interest and such
taxes shall never exceed the maximum rate of interest permitted by applicable
law; and any excess if paid shall be applied on said principal.

 
Deed of Trust
Page B 2

 

--------------------------------------------------------------------------------




 
(4)
Until final payment of said indebtedness Grantor will keep all buildings that
may at any time be on the above described land insured against fire, and other
perils included within “extended coverage” insurance and against such other
hazards, casualties and contingencies, including flood insurance if the Property
shall at any time be located in an identified “flood prone area” in which flood
insurance has ever been made available pursuant to the Flood Disaster Protection
Act of 1973, and in such amounts and for such periods as may be required by
Beneficiary, naming Beneficiary as an additional insured as its interest may
appear.




 
(6)
Within ten days before or at any time after same become delinquent, Beneficiary
may (but is not obligated) pay the aforementioned taxes, and Grantor shall
promptly repay same. Any amount so paid shall become a part of the indebtedness
secured by this Deed of Trust, and the repayment thereof shall be secured by the
lien of this Deed of Trust.




 
(7)
During the life of this Deed of Trust should any improvements or alterations be
made or erected upon the said Property, this Deed of Trust shall attach to such
improvements and alterations as additional security and shall constitute a first
lien not only against the real estate and present improvements but also against
such future alterations or improvements prior to any other lien(s) that may be
given or created and such other lien(s) shall be and remain a second lien
inferior to the lien of this Deed of Trust.


 
(8)
Grantor may not sell, convey, transfer, dispose of or further encumber the
Property or any part thereof or any interest therein or permit the assumption of
the indebtedness secured by this Deed of Trust or agree to do so without first
obtaining the written consent of Beneficiary thereto, which said consent will
not be unreasonably withheld. Upon the occurrence of any of such events without
the written consent of Beneficiary having first been obtained, then Beneficiary
shall have the right, at its option, to declare all sums secured hereby
immediately due and payable. If Beneficiary consents to any such transaction
and/or to assumption of the indebtedness secured by this Deed of Trust,
regardless of whether an assumption fee is charged and/or an increase in the
interest rate is made, Grantor shall not be released from any obligations
hereunder. Consent to any such transaction shall not be deemed to be consent or
waiver of a necessity of consent to any other, further or successive
transactions.




 
(9)
If this Deed of Trust lien should ever be held to be invalid as to any portion
of said indebtedness, the first payments made on said indebtedness shall be
applied on the portion as to which the lien is held invalid.




 
(10)
Any monies paid in condemnation proceedings or under threat thereof or in any
governmental taking of all or any part of the mortgaged Property shall be paid
to the Beneficiary for application on the indebtedness in such order as
Beneficiary may determine, or Beneficiary, at its reasonable election, may
release all or part of such monies for use in repairing or restoring the
Property.

 
Deed of Trust
Page B 3

 

--------------------------------------------------------------------------------


 

 
(11)
If the Property or any part shall have been sold at Trustee=s sale or
foreclosure of this Deed of Trust, Beneficiary shall have the right to receive
any insurance proceeds or award or payment as the case may be to the extent of
any deficiency remaining after Trustee=s or foreclosure sale with interest
thereon and reasonable attorneys= fees, costs and disbursements incurred by
Beneficiary in connection with the collection of such monies.




 
(12)
No waiver by Beneficiary expressed or implied of any breach of any one or more
of the covenants or agreements herein contained shall be deemed or taken to be a
waiver of the continuation of such breach or any succeeding or other breach. No
express waiver shall affect any default other than the default specified in the
express waiver and then only for the time and to the extent therein stated.




 
(13)
The rights of Beneficiary under the clauses, covenants and agreements contained
in this Deed of Trust shall be separate, distinct and cumulative and none of
them shall be an exclusion of the other. No act of Beneficiary shall be
construed as an election to proceed under any one provision herein to the
exclusion of any other provision.




 
(14)
If Grantor or any subsequent owner of the above Property or any part thereof
owns or at any time during the life of this Deed of Trust shall own any interest
in the adjacent streets, roads, alleys or ways or improvements thereon, or any
easements or appurtenances adjoining and used in connection with the above
described Property, then such interest shall be included within the terms of
this Deed of Trust and shall constitute a part of the Property subject to the
lien hereof.


 
(15)
In the event of any breach by Grantor or failure to observe any of the
agreements or covenants herein contained, then and at any time thereafter during
the continuation of such breach or nonobservance, said indebtedness and all
interest accrued thereon shall at the option of Beneficiary or other legal
holder of said indebtedness or any part immediately become due and payable
without notice, notice of intention to accelerate, notice of acceleration
(notice being expressly waived), demand or presentment and the holder of said
indebtedness or any part may proceed to collect same by sale under this Deed of
Trust, suit for personal judgment, court foreclosure, receivership and/or
otherwise as such holder may elect.




 
(16)
Notwithstanding of any other provision in this Deed of Trust, or in the Note, or
any other evidence of indebtedness, Grantor shall never be required to pay any
unearned interest on the indebtedness and shall never be required to pay
interest thereon at any rate in excess of the maximum allowed by law. Any excess
if paid shall be credited on principal.

 
Deed of Trust
Page B 4

 

--------------------------------------------------------------------------------


 

 
(17)
Without affecting the liability of Grantor or any other person (except any
person expressly released in writing) for payment of said indebtedness or for
performance of any obligation contained herein, and without affecting the rights
of Beneficiary with respect to any security not expressly released in writing,
Beneficiary may, at any time and from time to time, either before or after the
maturity of said indebtedness, and without notice or consent: (i) refuse to
comply with any request of Grantor or any other party so obligated to take
action to foreclose this mortgage; (ii) release any person liable for payment of
all or any part of the indebtedness or for performance of any obligation; (iii)
make any agreement extending the time or otherwise altering the terms of payment
of all or any part of the indebtedness, or modifying or waiving any obligation,
or subordinating, modifying or otherwise dealing with the lien or charge hereof;
(iv) release regardless of consideration any part of the security held for
indebtedness without, as to the remainder of security, in any way impairing or
affecting the lien and rights under this Deed of Trust or other security or the
priority of such lien(s) over any subordinate lien. Beneficiary may resort for
the payment of said indebtedness to any security therefore in such order and
manner as Beneficiary may elect.


 
(18)
Grantor covenants that, except in the ordinary course of Grantor’s business,:
(a) no substances, including without limitation, asbestos or any substance
containing asbestos and deemed hazardous under any Hazardous Material Law
(defined below), the group of organic compounds known as polychorinated
biphenyls, flammable explosives, radioactive materials, chemicals known to cause
cancer or reproductive toxicity, pollutants, effluents, contaminants, emissions
or related materials and any items included in the definition of hazardous or
toxic waste, materials or substances (“Hazardous Materials”) under any law
relating to the Resource Conservation and Recovery Act of 1976 (“RCRA”), 42
U.S.C. '' 6901 et seq., the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 (“CERCLA”), 42 U.S.C. '' 9601-9657, as amended by the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Hazardous
Materials Transportation Act, 49 U.S.C. '' 6901, et seq., the Federal Water
Pollution Control Act, 33 U.S.C. '' 1251 et seq., the Clean Air Act, 42 U.S.C.
11 741 et seq., the Clean Water Act, 33 U.S.C. 175-401, the Toxic Substances
Control Act, 15 U.S.C. '' 2601-2629, the Safe Drinking Water Act, 42 U.S.C. ''
300f-300j, and all similar federal, state and local environmental statutes,
ordinances and regulations, orders, decrees now or hereafter promulgated
thereunder (collectively, the “Hazardous Materials laws”), shall be installed,
used, generated, manufactured, treated, handled refined, produced, processed,
stored or disposed of, or otherwise present in, on or under the Property; (b) no
activity shall be undertaken on the Property which would cause (i) the Property
or any part thereof to become a hazardous waste treatment, storage or disposal
facility within the meaning of, or otherwise bring the Property within the ambit
of RCRA or any Hazardous Material Law, (ii) a release of threatened release of
Hazardous Materials from the Property within the meaning of, or otherwise bring
the Property within the ambit of CERCLA or SARA or any Hazardous Material Law,
or (iii) the discharge of Hazardous Materials into any watercourse, body of
surface or subsurface water or wetland, or the discharge into the atmosphere of
any Hazardous Material which would require a permit under any Hazardous Material
Law; (c) no activity shall be undertaken with respect to the Property which
would cause a violation or support a claim under RCRA, CERCLA, SARA or any
Hazardous Material Law; and (d) no underground storage tanks or underground
deposits shall be located on the Property.



Deed of Trust
Page B 5


--------------------------------------------------------------------------------



Grantor shall indemnify, defend, and hold harmless Beneficiary, its directors,
officers, employees, agents, successors and assigns from and against, (a) any
loss, liability, damage, cost, expense or claim arising from the imposition or
recording of a lien or the incurring of costs of required repairs, clean up or
detoxification and removal under any Hazardous Material Law with respect to the
Property or liability to any third party in connection with any violation of a
Hazardous Material Law (b) any other loss, liability, damage, expense or claim
which may be incurred by or asserted against Grantor directly or indirectly
arising from the presence on or under, or the discharge, emission or release
from the Property into or upon the land, atmosphere, or any watercourse, body of
surface or subsurface water or wetland, arising from the installation, use,
generation, manufacture, treatment, handling, refining, production, processing,
storage, removal, clean up or disposal of any Hazardous Material whether or not
caused by Grantor; (c) loss of value of the Property as a result of any such
lien, clean up, detoxification, loss, liability, damage, expense or claim or a
failure or defect in title occasioned by any Hazardous Material or Hazardous
Material Law; and (d) all foreseeable and unforeseeable incidental and
consequential damages.



 
(19)
Grantor shall pay, and shall defend, protect, indemnify and save harmless the
Trustee and Beneficiary, their heirs, legal representatives, successors and
assigns, from and against, all liabilities, losses, damages, costs, expenses
(including reasonable attorneys’ fees and expenses), causes of action, suits,
claims, demands or judgments of any nature arising out of Grantor=s interest in
the Property from and after the date hereof, or the use, condition or occupancy
of such Property from and after the date hereof, including, without limitation,
those arising from any or all of the following: (i) injury to or death of any
person, on the Property or on adjoining sidewalks, streets or ways, or connected
with the use, condition or occupancy thereof (not arising directly from the
Trustee=s or the Beneficiary=s negligent acts or willful misconduct on or about
the Property). Upon the occurrence of any event giving rise to liability of the
Grantor under the indemnification contained in this Paragraph (19), the Trustee
shall give the Grantor notice of such event and a copy of any communication or
document received by the Trustee with respect to each event and Grantor shall be
entitled to conduct the negotiation or defense of any claim, cause of action,
suit, demand or judgment by counsel selected by Grantor, subject to the approval
of such counsel by the Trustee in its reasonable judgment. The indemnification
provided in this Paragraph (19) shall survive the discharge, release or
satisfaction of this Deed of Trust and the payment in full of the Note as to any
cause of action, suit, claim, demand or judgment arising from and hereafter the
date hereof and prior to such discharge, release or satisfaction. This
indemnification shall not extend to any willful misconduct, negligence or bad
faith of Trustee or Beneficiary.

 
Deed of Trust
Page B 6

 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, if said indebtedness be fully paid, principal, interest, and
collection expenses, if any, as the same become due and payable and if said
covenants and agreements be kept and performed, then this conveyance shall
terminate and this Deed of Trust and any other security shall be released at the
expense of Grantor; otherwise to continue in full force and effect.
 
In the case of default or failure, however, on the part of Grantor to pay said
indebtedness, principal or interest, and collection expenses, if any, as the
same become due and payable or to keep or perform any of the covenants or
agreements herein contained, Grantor hereby authorizes and empowers said Trustee
and his/her successors hereunder (and it is hereby made his or her duty at the
request of said Beneficiary or other legal holder of any part of said
indebtedness) to give notice of sale in the manner and for the time required by
the laws of the State of Texas, and, at the time and place so advertised, to
sell said Property or any part thereof at public sale for cash to the highest
bidder. Trustee may sell said Property as a whole or in lots or parcels as to
him/her may seem expedient. Beneficiary may become the purchaser at such sale,
being the highest bidder. After such sale Trustee shall execute and deliver to
the purchaser or purchasers thereof good and sufficient deed or deeds to the
Property or portion thereof thus sold. The recitals in any such deed shall be
prima facie evidence of the trust of the matters therein stated (even though
such recitals are general and in the form of legal conclusions) and shall be
accepted by all courts of law and equity as such and all prerequisites to said
sale shall be presumed to have been performed and any such sale shall forever be
a bar against Grantor, his heirs, personal representatives and assigns and all
persons claiming under him. Trustee shall receive the proceeds of sale and apply
the same as follows: first to expenses of foreclosure, advertising, sale and
conveyance and a reasonable Trustee=s fee of five percent (5%) of the sale price
and second to payment of said indebtedness which all interest thereon,
attorneys= fees, taxes, as well as other payments that may have been made by
Beneficiary as hereinbefore provided with interest and shall hold the remainder
of the money, if any, for subordinate lien holders, if any, and Grantor. Should
the proceeds of such sale, after having been applied as aforesaid be
insufficient to pay Beneficiary the full amount of said indebtedness and any
other amounts then owing to Beneficiary, Grantor shall remain liable for any
deficiency.


The right of sale hereunder shall not be exhausted by one or any sale, but, so
long as any of the indebtedness evidenced by the Note remains undischarged, the
Trustee or Successor or Substitute Trustee may make other successive sales until
all the Property shall be legally sold.


Without limiting any of the powers or remedies provided elsewhere, Grantor
agrees that, in the event that the Note is payable in installments or include,
at any time, items of matured as well as unmatured indebtedness, the holder of
the matured installments or items of indebtedness, as the case may be, shall
have the right to have the Property sold, subject to the part of the
indebtedness evidenced by the Note which is unmatured at the time the Trustee is
requested to make such sale, at Trustee=s sale to satisfy the lien and security
interest hereof securing the then matured portion of said indebtedness and the
Trustee is expressly authorized and empowered to conduct such sale which is
called herein “Installment Foreclosure.” Any Installment Foreclosure made
hereunder shall not affect the liens, assignments, and security interest of this
Deed of Trust existing to secure that portion of the indebtedness to which the
sale is to be made subject. No Installment Foreclosure shall exhaust the power
of the Trustee to conduct future Installment Foreclosures or in any way limit
the powers of sale provided elsewhere in this Deed of Trust. The provisions
elsewhere in this Deed of Trust relating to manner of conducting Trustee=s
sales, including the posting, filing, and giving of notices thereof, shall also
apply to any Installment Foreclosure and the same presumptions shall be
applicable to any Trustee=s deed or recital therein contained in connection with
any Installment Foreclosure and to any other affidavit as hereinabove provided.
 
Deed of Trust
Page B 7

 

--------------------------------------------------------------------------------




In the event of death of the Trustee or any Substitute Trustee appointed
hereunder or refusal, failure or inability of any Trustee or Substitute Trustee
for any reason to act hereunder or in the event the holder of said indebtedness
shall deem it desirable to remove without cause the Trustee or any Substitute
Trustee and appoint another to execute this trust, then and in any of said
events the holder of said indebtedness shall have the right and is hereby
authorized and empowered to appoint by instrument in writing a Substitute
Trustee in lieu of the Trustee named herein or in lieu of any previously
appointed Substitute Trustee, who shall thereupon (with or without filing his
appointment of record) become vested with and succeed to all the title, power,
and duties hereby conferred upon the Trustee named herein the same as if said
Substitute Trustee had been named original Trustee in this Deed of Trust.


After any sale under this Deed of Trust, Grantor and any one claiming under it
and in possession shall be a tenant at sufferance of the purchaser of said
Property at Trustee=s sale and purchaser shall be entitled to immediate
possession thereof and if Grantor or party in possession fails to vacate the
premises immediately, purchaser shall have all the rights and remedies under the
law against Grantor or such party in possession as a tenant at sufferance. Each
such right and remedy is cumulative of the other. In the event any suit in
forcible detainer or eviction be brought by the purchaser of the Property after
the Trustee=s sale, Grantor, or his successors in title, waives all notices to
quit said premises, and agrees that said action may be filed without said
notice.


In construing this Deed of Trust: Pronouns of any gender shall include the other
genders, the singular or plural shall include the other, if Grantor consists of
more than one party such Grantors shall be jointly and severally liable under
any and all obligations, covenants and agreements of Grantor contained herein
and if more than one party is or shall become the legal holder of said
indebtedness the rights and remedies herein granted unto the Beneficiary shall
accrue and inure to the benefit of said legal holders jointly and severally.


This Deed of Trust and each and all the terms hereof inure to the benefit of the
Beneficiary, its heirs, personal representatives, successors and assigns and are
binding upon Grantor, his heirs, personal representatives, successors and
assigns.
 
Deed of Trust
Page B 8

 

--------------------------------------------------------------------------------



Executed as of the Date Hereof.


Grantor:
BCI Communications, Inc.


By: ____________________________________
Name: Richard Berliner 


Its: Chief Executive Officer

 
THE STATE OF TEXAS
'
   
' 
COUNTY OF TARRANT
' 

 
Before me ________________________ on this day personally appeared Richard
Berliner, Chief Executive Officer of BCI Communications, Inc., known to me or
proved to me through ____________________________ (State and DL or ID#) to be
the person whose name is subscribed to the foregoing instrument and acknowledged
and swore to me that he executed the same for the purposes and consideration
therein expressed and in the capacity stated.


Given under my hand and seal of office this ______ day of ____________, 2007.



__________________________________
Notary Public, State of Texas
Printed Name:________________________
My Commission Expires________________



MYERS WILSON P.C.
Attention: Michael H. Myers
16660 Dallas Parkway, Suite 2500
Dallas, Texas 75248
 
Deed of Trust
Page B 9

 


--------------------------------------------------------------------------------


 